DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 3/25/22.
	Applicant’s amendment to claims 1 and 8 is acknowledged.
	Claims 4 and 14 are cancelled.
	Claims 1-3, 5-13 and 15-20 are pending and subject to examination at this time.

Response to Arguments
Regarding the 35 USC 103 Rejection:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Applicant submits “The geometry of the first and the second resistive elements in Goto are different from the claimed embodiment. In Goto, each of the first and the second resistive elements are defined to include high heating density portions and low heating density portions defined along a length.”  (See Remarks at page 7.)
In response, Applicant’s arguments are not persuasive because Goto is not relied on to teach the first and second resistive elements.  The primary reference, Cui teaches the first and second resistive element.  Goto is simply relied on to teach the common terminal connection.

Applicant submits “It would therefore not be obvious to combine the teachings of Goto with Cui as the combined teachings will not work for defining the inner and the outer voltages for the inner and outer resistive elements as the combined teachings do not take into consideration the thickness or the variation in the thickness of the resistive elements when determining the voltages to be applied to the first and the second resistive elements.”  (See Remarks at page 7.)
In response, Applicant’s arguments are not commensurate with the scope of the claims.  The claim does not require the common-terminal heater module to proportion the outer voltage and inner voltage to compensate for a difference in thickness.

Applicant submits “In the claimed embodiment, the first and the second resistive elements and the first and the second wires connecting the first and second resistive elements to the respective power supplies are defined to have uniform thickness. This allows the connection to be kept simple.”  (See Remarks at page 8.)
In response, Applicant’s arguments are not persuasive because the amendment to recite “uniform thickness” raises an issue of new matter as set forth below.  

Regarding the 35 USC 112(a) Rejection:
	Applicant’s amendment to claim 8 does not address the 35 USC 112 rejection.  As set forth below, the common terminal heater module appears to receive a desired temperature setting for the inner resistive element (e.g. step 272 in Applicant’s fig. 3A).  The common terminal heater module does not appear to receive a desired temperature setting for heating the ”outer resistive element” recited in claim 8. 
	The following is suggested to address 35 USC 112 rejection:  In claim 8, line 21, please delete the limitation “and the outer resistive element”.

Double Patenting
	Applicant’s remarks that they will consider filing a Terminal Disclaimer based on scope of allowed claims is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 15-16 and claim 8, lines 14-15, the limitation “wherein each of the first and the second wires and each of the first and the second resistive elements is of uniform thickness along a length” raises an issue of new matter.  There does not appear to be support this limitation in the original specification.  For the prosecution record, please indicate where support can be found for this limitation.
In claim 8, lines 16-18, the limitation “the common-terminal heater module receives a desired temperature setting for heating each of the distinct heater zones defined by…and the outer resistive element” raises an issue of new matter.  The common terminal heater module appears to receive a desired temperature setting for heating the inner resistive element (e.g. step 272 in Applicant’s fig. 3A).  There does not appear to be support for the terminal heater module receiving a desired temperature setting for heating the outer resistive element.  For the prosecution record, please indicate where support can be found for this limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US Publication No. 2009/0314762 A1 (of record) in view of Goto, US Publication No. 2008/0237216 A1 (of record) and "Current and Resistance", Boston University (1999): pages 1-6 (http://physics.bu.edu/ ~duffy/PY106/Resistance.html) (of record), Okunishi, US Publication No. 2016/0079038 A1, Kanno[1] et al., US Publication No. 2006/0291132 and Nukanobu et al, US Publication No. 2005/0258734.


Cui teaches:
1. A system for processing a substrate, comprising: 
a reactor (105)  including a pedestal (21/51/52/53/54/55) for supporting the substrate (301), the reactor configured to receive process gases (e.g. CVD reactor); 
a first resistive element (51) integrated in the pedestal; 
a second resistive element (52/53/54/55) integrated in the pedestal, the first resistive element and the second resistive element define distinct heater zones, 
…
a common-terminal heater module (240+61-65+200) is configured to provide a direct control setting (231/241) of an inner voltage of the inner power supply (241/61) and to determine an open-loop control setting of an outer voltage (242/243/244/245) for the outer power supply (242/61/243/62/244/63/245/65) as a ratio of the inner voltage,… 
wherein the common-terminal heater module proportions (e.g. proportioned as a ratio 212/213/214/215) the outer voltage of the outer power supply and the inner voltage of the inner power supply…See Cui at para. [0001] – [0033], figs. 1-6.

Regarding claim 1:
	Cui does not expressly teach:
wherein an inner power supply has a positive terminal connected to a first end of the first resistive element and a negative terminal connected to a second end of the first resistive element through a common terminal connection; 
wherein an outer power supply has a positive terminal connected to a first end of the second resistive element and a negative terminal connected to a second end of the second resistive element through a common terminal connection;
wherein the common terminal connection is configured to electrically couple the second end of the first resistive element to the second end of the second resistive element; and 
In an analogous art, Goto teaches:
(see figs. 3-4) a reactor (e.g. “semiconductor manufacturing apparatus” at para. [0005])  including a pedestal (11) for supporting the substrate (e.g. “wafer” at para. [0005]), the reactor configured to receive process gases (e.g. “deposition" or "dry etching” at para. [0005]);
a first resistive element (12) integrated in the pedestal (11); 
a second resistive element (13) integrated in the pedestal (11), the first resistive element and the second resistive element define distinct heater zones, 
wherein an inner power supply (e.g. power supply to 16; see para. [0024] disclosing “power supply (not shown)”) has a positive terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected to a first end (e.g. 12 endpoint at 14) of the first resistive element (12) and a negative terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected to a second end (e.g. 12 endpoint at 19) of the first resistive element (12) through a common terminal connection (19);
wherein an outer power supply (e.g. power supply to 17; see para. [0024] disclosing “power supply (not shown)”) has a positive terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected via a first non-resistive wire (17; Also see 35 USC 112 rejection above for “non-resistive”.) to a first end (e.g. 13 endpoint at 15) of the second resistive element (13) and a negative terminal (e.g. Determining the polarity +/- of the connection terminal is considered within the skill level of one or ordinary skill in the art.) connected via a second non-resistive wire (19; Also see 35 USC 112 rejection above for “non-resistive”.) to a second end  (e.g. 13 endpoint at 19) of the second resistive element (13) through a common terminal connection (19);
wherein the common terminal connection (19/22) is configured to electrically couple the second end (e.g. at 19) of the first resistive element (12) to the second end (e.g. at 19) of the second resistive element (13).  See Goto at para. [0049] – [0051].

It would have been obvious to a person of ordinary skill in the art to modify the teachings of Cui with Goto because Goto teaches “…the heating device 20 shown in FIG. 3 and FIG. 4 can reduce the number of electrodes housed in the hollow portion of the support member 18. Accordingly, the support member 18 can be designed to be more compact. If a diameter of the support member can be reduced, then a degree of freedom in design is increased, and in addition, it is also possible to reduce a thermal stress acting on a joint portion between the base 21 and the support member 18”.  See Goto at para. [0051].

Further regarding claim 1:
	Cui is silent that the proportion or ratio (212/213/214/215) of the outer voltage and the inner voltage is “to compensate for a difference in length of the first resistive element and the second resistive element”.
	Boston University teaches fundamentals in physics such as Ohm’s law and equations for calculating resistance and power.  Specifically,
	V = IR          	(where V is voltage; I is current; R is resistance)
	R = ρL/A      	(where R is resistance; ρ is resistivity; L is length; A is area)
	
	By substitution, V= I*(ρL/A), which means the voltage is proportional to the length L of the resistive element.  
Thus, it would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage “to compensate for a difference in length of the first resistive element and the second resistive element” because:
The voltage is proportional to the length L of the resistive element; and 
Cui’s first resistive element (51) and second resistive element (52/53/54/55) have different lengths.

	Regarding the limitation “…each of the first and the second wires have a substantially lower resistance than each of the first and the second resistive elements”:
	Cui teaches the first and second resistive elements are made of graphite material.at para. [0021].
	Goto teaches the first and second wires are made of nickel material at para. [0042] – [0044].
	In an analogous art, Okunishi teaches if the resistance of a wire increases then Joule heat generated when an electric current from a heater power supply flows is increased.  This can result in power loss.  See Okunishi at para. [0008].
	It would have been obvious to one of ordinary skill in the art to form “…each of the first and the second wires have a substantially lower resistance than each of the first and the second resistive elements” because (i) Goto’s wire made of nickel material has a lower resistance than Cui’s resistive elements made of graphite; and (ii) Okunishi teaches the resistance of a wire supplying power to a heater should be low to reduce Joule heat generation and power loss.

	Cui does not expressly teach:
	wherein each of the first and the second wires and each of the first and the second resistive elements is of uniform thickness along a length.

	In an analogous art, Kanno[1] teaches if a heater (-i.e. “resistive element”) has a non-uniform thickness than a distribution occurs in the calorific value.  See Kanno at para. [0037].
	In an analogous art, Nukanobu teaches the thickness of wires are “properly designated” to supply a uniform voltage.  See Nukanobu at para. [0165].
	Based on the teachings of Kanno[1] and Nukanobu, it would have been obvious to one of ordinary skill in the art to modify Cui such that “each of the first and the second wires and each of the first and the second resistive elements is of uniform thickness along a length” in order to achieve a uniform distribution in calorific value (-i.e. uniform heating) and to achieve a supply of uniform voltage.

	Cui further teaches:
2. The system of claim 1, wherein the second resistive element (52/53/54/55) is arranged to surround the first resistive element (51), figs. 2-3.

3. The system of claim 1, wherein the common terminal heater module (240+61-65+200) is connected to the pedestal (21/51/52/53/54/55) and is configured to receive a measured temperature (220) from a region proximate (41) to the first resistive element (51) of the pedestal and a desired temperature setting (211) and process a servo control law (230) to provide the direct control setting and the open-loop control setting, para. [0023] – [0029]. 

	Regarding claim 5:
	As set forth above in claim 1, Boston University teaches V= I * (ρL/A) where (where V is voltage; I is current; ρ is resistivity; L is length; A is area).  
	It would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage proportioned “to compensate for a difference in area of the pedestal that includes the first resistive element and an area of the pedestal that includes the second resistive element” because:
The voltage is proportional to the area A of the resistive element in the equation V= I * (ρL/A); and 
Cui’s first resistive element (51) and second resistive element (52/53/54/55) have different areas A as seen in figs. 2-3.

	Goto further teaches:
7. The system of claim 1, wherein the common terminal connection allows defining n heater zones (e.g. 2) with n+1 connections (e.g. 3 connections), para. [0050] – [0051].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Goto because “…the heating device 20 shown in FIG. 3 and FIG. 4 can reduce the number of electrodes housed in the hollow portion of the support member 18. Accordingly, the support member 18 can be designed to be more compact. If a diameter of the support member can be reduced, then a degree of freedom in design is increased, and in addition, it is also possible to reduce a thermal stress acting on a joint portion between the base 21 and the support member 18”.  See Goto at para. [0051].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Boston University because the relationship between voltage and length of a resistive element is well known to one of ordinary skill in the art because it is based on fundamentals in physics.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Okunishi because the resistance of a wire supplying power to a heater should be low to reduce Joule heat generation and power loss.  See Okunishi at para. [0008].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Kanno[1] because a uniform thickness in the resistive elements enables achieving a uniform distribution in calorific value (-i.e. uniform heating).  See Kanno[1] at para. [0037].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Nukanobu because a uniform thickness in the wires enables achieving a uniform supply of voltage.  See Nukanobu at para. [0165].


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Goto, Boston University, Okunishi, Kanno[1] and Nukanobu, as applied to claim 1 above, and further in view of Oohashi, US Publication No. 2015/0132863 A1 (of record).

Regarding claim 6:
	Cui, Goto, Boston University, Okunishi, Kanno[1] and Nukanobu teach all the limitations of claim 8 above and Cui teaches or suggests achieving “a custom temperature setting” in the disclosure of:
“As a result, individual control of the heating power provided to the zones 42, 43, 44, 45 with respect to the power provided to the central region 41 is possible by respectively adjusting the power ratios 212, 213, 214, 215, and hence variations in the heating characteristics of the zones 42, 43, 44 and 45 may be individually compensated for with respect to each other and the central region 41” at para. [0028]; and
“By way of the user I/O circuit 210, the heater power ratios 212-215 may then be adjusted, while the feedback control circuit 230 keeps the central region 41 at the target temperature 211, until the entire wafer 301 achieves a heating pattern that is as optimal as possible for the desired process.” at para. [0030].
Furthermore, in an analogous art, Oohashi, in fig. 18, teaches custom temperature settings (X1, X2, X3, X4) at a region covered by an inner resistive element (e.g. center heater 75) and a region covered by an outer resistive element (e.g. edge heater 75).  See Oohashi at para. [0080] – [0084], also see figs. 11-12 and 14-17.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with the teachings of Oohashi to achieve a custom setting at a region covered by the first resistive element and a region covered by the second resistive element because Oohashi teaches “In this way, temperature control may be separately implemented with respect to the center zone A and the outermost edge zone D where anomalies are likely to occur due to plasma conditions or the apparatus configuration. Also, more intricate temperature control of the heater 75 may be enabled by dividing the middle region into at least two zones. As a result, in-plane uniformity of the wafer temperature may be achieved.”  See Oohashi at para. [0115], also see para. [0116].


Claims 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Goto, Boston University, Okunishi, Kanno[1] and Nukanobu, and in further view of Chen et al., US Publication No. 2002/0125239 A1 (of record), Oohashi, US Publication No. 2015/0132863 A1 (of record), Kanno[2] et al., US Publication No. 2009/0178764 A1 (of record) and Andersen et al., US Patent No. 6,043,465 A (of record).

Regarding claim 8:
Cui, Goto, Boston University, Okunishi, Kanno[1] and Nukanobu teach the limitations of claim 8 as applied to claim 1 above.  The inner resistive element and outer resistive element in claim 8 corresponds to the first resistive element and second resistive element in claim 1, respectively.
Cui further teaches (see fig. 5) the common-terminal heater module (240+61-65+200) receives a desired temperature setting (211) for heating each of the distinct heater zones defined by the inner resistive element (41), para. [0025].

Cui is silent the common-terminal heater module receives a desired temperature setting for the outer resistive element.  (See 35 USC 112 rejection above.)
In an analogous art, Oohashi teaches a common-terminal heater module (80 in fig. 13) receives a desired temperature setting (e.g. setting temperatures at para. [0070]) for the inner resistive element (e.g. zone A in fig. 7) and/or outer resistive element (e.g. zones B, C and/or D in fig. 7).  

Cui is silent “wherein the ratio is specific to a process performed in the system and is defined based on process parameters defined for the process”.
	In an analogous art, Chen teaches:
	(see fig. 13) a common-terminal heater module (225) is configured to determine an open-loop control setting of an outer voltage for the outer power supply as a ratio of the inner voltage (para. [0146]; Table 2 second equation Outer Zone Heater Voltage = Voltage Ratio * Inner Zone Heater Control Voltage), wherein the ratio is specific for a process performed in the reactor and is defined based on process parameters (e.g. See para. [0088]  “The ratio setting is also dependent on the chamber condition, such as chamber pressure and gas flow.”  See recipe operation (-i.e. specific process) uses voltage ratio at para. [0102] – [0103].  See para. [0142] disclosing the voltage ratio is recalculated for every 10 degree C temperature change and depends on the temperature range at para. [0154] – [0168].

Furthermore, Cui is silent “wherein the common-terminal heater proportions the ratio to consider increase in amperage requirements due to cabling of the common terminal connection”.
In an analogous art, Kanno[2] teaches leakage currents occur in cables providing voltage to heat a pedestal.  See Kanno[2] at para. [0042], [0077], figs. 1-5.
In an analogous art, Andersen teaches a voltage drop occurs in cables providing voltage to a heating element.  See Andersen at col 5, ln 22–35, fig. 2. 

It would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage proportioned “to consider increase in amperage requirements (-i.e. current, I) due to cabling of the common terminal connection”:
because Boston University teaches V= I*(ρL/A) where (where V is voltage; I is current; ρ is resistivity; L is length; A is area) as set forth above in claim 1;
to address leakage currents occurring in cables providing voltage to heat a pedestal as taught by Kanno[2]; and 
to address voltage drops occurring in cables providing voltage to a heating element as taught by Andersen.

Regarding claim 9:
	Cui teaches or suggests achieving “a custom temperature setting” in the disclosure of:
“As a result, individual control of the heating power provided to the zones 42, 43, 44, 45 with respect to the power provided to the central region 41 is possible by respectively adjusting the power ratios 212, 213, 214, 215, and hence variations in the heating characteristics of the zones 42, 43, 44 and 45 may be individually compensated for with respect to each other and the central region 41” at para. [0028]; and
“By way of the user I/O circuit 210, the heater power ratios 212-215 may then be adjusted, while the feedback control circuit 230 keeps the central region 41 at the target temperature 211, until the entire wafer 301 achieves a heating pattern that is as optimal as possible for the desired process.” at para. [0030].
Furthermore, in an analogous art, Oohashi, in fig. 18, teaches custom temperature settings (X1, X2, X3, X4) at a region covered by an inner resistive element (e.g. center heater 75) and a region covered by an outer resistive element (e.g. edge heater 75).  See Oohashi at para. [0080] – [0084], also see figs. 11-12 and 14-17.

Oohashi further teaches:
10. The pedestal of claim 9, wherein the custom temperature setting (X1, X2, X3, X4) is defined such that temperature in the region covered by the inner resistive element (e.g. X1 for center heater 75)  is different from temperature in the region covered by the outer resistive element (e.g. X4 for edge heater 75), para. [0080] – [0084].

11. The pedestal of claim 9, wherein the custom temperature settings (X1, X2, X3, X4) for the regions covered by the inner and the outer resistive elements are each dynamically defined in substantial real time for different processing stages (e.g. dynamic because in figs. 14-17 the temperature X varies only the x-axis), the custom temperature setting being part of process parameters (e.g. process parameters such as uniformity of plasma and etching rate control at para. [0002])

12. The pedestal of claim 9, wherein the custom temperature settings (X1, X2, X3, X4) for the regions covered by the inner resistive element and the outer resistive element are defined (e.g. defined because X1, X2, X3, X4 are a target ESC surface temperature), such that temperature in each region is distinct and is uniform across the respective region (e.g. temperature uniformity at para. [0047], [0074] – [0075], [0115].) 

Cui further teaches:
13. The pedestal of claim 8, wherein a resistive value (51/52/53/54/55) are resistive heating elements) of each of the inner resistive element and the outer resistive element changes as a function of temperature, para. [0020] – [0029].

Regarding claim 15:
	Cui teaches wherein inner resistive element (51) defines an inner heater zone and the outer resistive element (52/53/54/55) defines an outer heater zone, para. [0016] – [0021], figs. 2-4.
Goto teaches wherein the common terminal connection allows defining n heater zones with n+1 connections as applied to claim 7 above.

Cui further teaches:
16. The pedestal of claim 8, further comprising, a temperature sensor (70 in fig. 4) is disposed in the pedestal (21/51/52/53/54/55) proximate to the inner resistive element (51) to obtain the measured temperature of the pedestal in the region proximate to of the inner resistive element (41), para. [0023] – [0029].

Regarding claim 17:
	Goto further teaches pedestals (11) may be made of ceramic material at para. [0021].
It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
Regarding claim 18:
	Goto further teaches wherein the common terminal connection (19/22) is defined outside of the pedestal because portion (22) is outside of the pedestal (11) in fig. 4.

Regarding claim 19:
	Boston University teaches V= I*(ρL/A) where (where V is voltage; I is current; ρ is resistivity; L is length; A is area) as set forth above in claim 1.
It would have been obvious to one of ordinary skill in the art to have Cui’s ratio (212/213/214/215) of the outer voltage and the inner voltage proportioned “to compensate for a difference in area of the inner resistive element versus area of the outer resistive element” because:
Boston University teaches the voltage is proportional to the area A of the resistive element in the equation V= I*(ρL/A); and 
Cui’s first resistive element (51) and second resistive element (52/53/54/55) have different areas A as shown in figs. 2-3.

	Cui further teaches:
20. The pedestal of claim 8, wherein the servo control law processes a closed loop analysis of a difference between the desired temperature and a measured temperature from the inner resistive element, and wherein the closed loop analysis is configured to iterate (e.g. iteration is inherent or obvious in the feedback control 230) until the measured temperature is equal to the desired temperature, para. [0024] – [0025], para. [0027].

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Goto because “…the heating device 20 shown in FIG. 3 and FIG. 4 can reduce the number of electrodes housed in the hollow portion of the support member 18. Accordingly, the support member 18 can be designed to be more compact. If a diameter of the support member can be reduced, then a degree of freedom in design is increased, and in addition, it is also possible to reduce a thermal stress acting on a joint portion between the base 21 and the support member 18”.  See Goto at para. [0051].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Boston University because the relationship between voltage and length of a resistive element is well known to one of ordinary skill in the art because it is based on fundamentals in physics.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Okunishi because the resistance of a wire supplying power to a heater should be low to reduce Joule heat generation and power loss.  See Okunishi at para. [0008].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Kanno[1] because a uniform thickness in the resistive elements enables achieving a uniform distribution in calorific value (-i.e. uniform heating).  See Kanno[1] at para. [0037].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Nukanobu because a uniform thickness in the wires enables achieving a uniform supply of voltage.  See Nukanobu at para. [0165].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Chen because “The dual zone heater temperature uniformity is controlled by voltage ratio or power ratio between the inner and outer zones. The ratio is not a constant, but needs to be changed as the temperature changes because the heat loss increases differently between inner and outer zones of the susceptor as heater temperature increases. The ratio setting is also dependent on the chamber condition, such as chamber pressure and gas flow.”  See Chen at para. [0088].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Oohashi because (i) “a decrease in CD deviations and improved in-plane uniformity of the wafer temperature may be expected.”  (e.g. see Oohashi at para. [0070]); and (ii) “In this way, temperature control may be separately implemented with respect to the center zone A and the outermost edge zone D where anomalies are likely to occur due to plasma conditions or the apparatus configuration. Also, more intricate temperature control of the heater 75 may be enabled by dividing the middle region into at least two zones. As a result, in-plane uniformity of the wafer temperature may be achieved…Also, the setting temperatures of the zones may incorporate corrections on deviations in the surface temperature of the electrostatic chuck 40 arranged above the heater 75. In this way, highly accurate temperature control may be enabled.” (e.g. see Oohashi at para. [0115] – [0116]).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Kanno[2] “to consider increase in amperage requirements due to cabling of the common terminal connection” to address to address leakage currents occurring in cables providing voltage to heat a pedestal.  See Kanno at para. [0047], [0072].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cui with Anderson “to consider increase in amperage requirements due to cabling of the common terminal connection” to address voltage drops occurring in cables providing voltage to a heating element.  See Andersen at col 5, ln 22–35.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Goto, Boston University, Okunishi, Kanno[1], Nukanobu, Chen, Oohashi, Kanno[2] and Andersen, as applied to claim 8 above, and further in view of Volf et al., US Publication No. 2012/0171377 A1 (of record).

Regarding claim 19:
	In an alternative interpretation of claim 19, the prior art Volf is introduced.
Volf, figs. 1-3, teaches an inner heater (42) and an outer heater (44) for a wafer carrier (28).  The inner heater covers a larger area of the wafer carrier (28) than the outer heater (44).  Volf further teaches more power per unit area may need to be applied to the outer heater (44) to compensate for heat loss from the additional surface area of the outer edge of the wafer carrier (28) in order to keep the temperature across the top surface as uniform as possible.  See Volf at para. [0032] – [0033].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Cui’s invention with Volf’s invention to have “the ratio of the outer voltage to the inner voltage is proportioned to compensate for a difference in area of the inner resistive element versus area of the outer resistive element” because Volf teaches power per unit area applied to a heater is dependent on the surface area of wafer covered the heater and by extension, the area of the heater itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
1 August 2022